IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TAMMY DAVIS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D13-4101

NASCAR HOLDINGS AND
ZURICH AMERICAN
INSURANCE COMPANY,

      Respondent.

___________________________/


Opinion filed July 23, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami; Mark A.
Zimmerman of James & Zimmerman, P.L., Deland, for Petitioner.

Peter R. Parzygnat of the Law Office of Peter J. Delahunty, Maitland; H. George
Kagan of Miller, Kagan, Rodriguez & Silver P.L., West Palm Beach, for
Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.